DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 10 January 2022 [hereinafter Response] has been entered, where:
Claim 1 has been amended.
Claims 2, 8, 11, and 13-15 have been cancelled.
Claims 1, 3-7, 9, and 10 are pending.
Claims 1, 3-7, 9, and 10 are allowed.
Double Patenting
3.	Examiner notes that the Applicant’s amendments overcome the rejection under nonstatutory double patenting because the instant claims are patentably distinct from the claims of US Patent 9514411 and US Patent 9483735.
Allowable Subject Matter
4.	Claims 1, 3-7, 9, and 10 are allowed.
Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance.
Instant claim 1 recites, inter alia,
A system configured to generate an operational rule associated with a building management system, the system comprising:
* * *

a pattern extractor configured to identify a first pattern associated with a series of operational observations corresponding to a property of the building management system and to identify a second pattern associated with the series of operational observations, a context correlator is configured to correlate a second contextual attribute with the second pattern, the first pattern is based on a first resolution, the second pattern is based on at least a portion of the first pattern and a second resolution that is different from the first resolution, and deriving the operational rule is at least in part further based on the second pattern and the second contextual attribute;
wherein the context correlator is further configured to correlate a first contextual attribute with the first pattern; and
a rule deriver configured to derive the operational rule at least in part based on the first pattern and the first contextual attribute, and 
wherein the determined situation of the given room changes as the occupancy of the given room changes, and wherein the hardware computer processor operates the at least one mechanical component and electrical component based on the extracted rule, 
wherein the processor contextualizes building operational patterns in terms of temporal, spatial and semantic contexts, and wherein the temporal context is hours of business associated with the building, the spatial context is an individual room booked for occupancy among the plurality of individual rooms, and the semantic context includes room occupancy of the individual room booked for occupancy,
wherein the context correlator correlates the property of the building management system with the temporal, the spatial and the semantic contexts.
(Instant claim 1). In support thereof, the Specification recites contextualizing building operational patters in terms of temporal, spatial and semantic contexts by:
. . . contextual classifications include “temperature sensor” (semantic context), “temperature setpoint” (semantic context), “occupancy sensor” (semantic context), “meeting schedule” (functional context), and “meeting room” (spatial context), and the like.
* * *
. . . patterns corresponding to different time series resolutions may be clustered hierarchically into different time segments. That is, week patterns may be formed as a series of day patterns, and day patterns may be formed as a series of hour patterns, and so on. This hierarchical modeling approach may simplify subsequent processes, because context may be propagated through the hierarchy.
(Specification ¶¶ 0028-30).
The closest art of record, Matsuoka, teaches general contexts in which intelligent controllers operate. Specifically, Matsuoka teaches [an] intelligent controller collects data, over time, from which the models are constructed and uses the models to predict the time remaining until one or more characteristics or parameters of the region or volume (that is, to correlate potential contextual factors to operational patterns of the building) reaches one or more specified values as a result of intelligent controller control of one or more devices, systems, or other entities (Matsuoka ¶ 0005). Matsuoka teaches a context comprises a region or volume 1302, one or more intelligent controllers 1304 and 1306, and one or more devices, systems, or other entities 1306-1308 that are controlled by the one or more intelligent controllers and that operate on the region or volume 1302 (that is, a spatial context). (Matsuoka ¶ 0056).
Matsuoka, however, does not teach or disclose “contextualiz[ing] building operational patterns in terms of temporal, spatial and semantic contexts, and wherein the temporal context is hours of business associated with the building, the spatial context is an individual room booked for occupancy among the plurality of individual rooms, and the semantic context includes room occupancy of the individual room booked for occupancy, wherein the context correlator correlates the property of the building management system with the temporal, the spatial and the semantic contexts” of Applicant’s claims.
Any comments considered necessary by Applicant must be submitted no later than the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Brdiczka et al., “Learning Situation Models in a Smart Home,” IEEE (2009)) teaches context for modeling human behavior in a smart environment is represented by a situation model describing environment, users, and their activities. A framework for acquiring and evolving different layers of a situation model in a smart environment is proposed. 
(US Published Application 20110046805 to Bedros et al.) teaches correlating said  contextual information with energy consumption levels to dynamically schedule said appliance based on an energy-saving condition and a user's comfort.
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122